UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

-- ---- --X
UNITED STATES OF AMERICA
-against-
VALENTINO LOPEZ,
Defendant.
X
ROMAN, D.J.:

ORDER

18 Cr. 736-02 (NSR)

The attorneys _ John Doyle Pappalardo, Jill Kathryn Sanders and Angelo Gerard MacDonald
Attorneys’ Name

privately retained to represent defendant are hereby ordered substituted and the representation of

the defendant in the above captioned matter is assigned to

CJA counsel.

Dated: White Plains, New York
February 27, 2020

 

Francis L. Q’Reilly
Attorney's Name

SO ORDERED.

NELSON S_ROMAN,
UNITED STATES DISTRICT JUDGE

 

Clovte of Yea Cort ceguested to

 

 
